United States Court of Appeals
                                                                                           Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS                                F I L E D
                                                                                            July 27, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk

                                           No. 06-50764
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-Appellee,

                                                 versus

LICETTE ANEL LECHUGA,

                                                                                       Defendant-
                                                          Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                     USDC No. 3:04-CR-1913-1
                      --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Licette Anel Lechuga appeals her jury conviction for conspiracy to import and importation

of more than 500 grams of methamphetamine. She argues that the evidence was insufficient to

establish beyond a reasonable doubt that she knew that the vehicle she was driving contained

methamphetamine hidden in a secret compartment in the gas tank. She also argues that the evidence


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
was insufficient to establish that she was aware of and agreed to join and participate in a conspiracy

to import methamphetamine.

         Because Lechuga moved for a judgment of acquittal at the close of the Government’s case,

which motion she renewed at the close of all of the evidence, the standard of review in assessing her

sufficiency challenge is whether a “reasonable trier of fact could have found that the evidence

established guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); United

States v. Uvalle-Patricio, 478 F.3d 699, 701 (5th Cir. 2007). “[T]he evidence . . . must be

considered in the light most favorable to the government, giving the government the benefit of all

reasonable inferences and credibility choices.” United States v. Inocencio, 40 F.3d 716, 724 (5th Cir.

1994).

         A review of the record indicates that a reasonable trier of fact could have found that the

evidence established beyond a reasonable doubt that Lechuga knew that the methamphetamine was

hidden in the vehicle and therefore that she conspired to import and imported 12.3 pounds of

methamphetamine. See Jackson, 443 U.S. at 319; Uvalle-Patricio, 478 F.3d at 701. A jury could

have inferred Lechuga’s knowledge that the methamphetamine was hidden in the vehicle from the

following evidence: her nervousness and talkative demeanor when stopped at the border; her

inconsistent statements concerning the purchase and registration of the car; and her implausible

explanation of her actions. Further evidence of Lechuga’s knowledge of the methamphetamine

includes Rodriguez’s testimony that: Lechuga promised Rodriguez would be paid $2000 to take the

trip; after Rodriguez refused to register the car in Rodriguez’s name, Lechuga agreed to register the

car in Lechuga’s name; and Lechuga attempted to obtain identification indicating that she lived in

Colorado even though she actually lived in Aurora, Illinois. The jury heard Lechuga’s testimony


                                                -2-
concerning her version of the events and alleging that Rodriguez and several agents lied; the jury

determined that her testimony was not credible and rejected it. The jury could also reasonably have

inferred that Lechuga would not have been entrusted with transporting such a large, valuable quantity

of methamphetamine if she did not know that she was transporting illegal drugs. See United States

v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003) (over 600 pounds of hidden marijuana); United

States v. Garcia-Flores, 246 F.3d 451, 455 (5th Cir. 2001) (more than 300 pounds of hidden

marijuana); United States v. Ramos-Garcia, 184 F.3d 463, 465-66 (5th Cir. 1999) (70 pounds of

hidden marijuana). Based on Lechuga’s nervous and talkative demeanor at the border, her

implausible explanations of her actions, her inconsistent statements, Rodriguez’s testimony, and the

value of the hidden methamphetamine, a rational trier of fact could have found that the evidence was

sufficient to establish beyond a reasonable doubt that she knew there were illegal drugs hidden in the

vehicle when she attempted to cross the border into the United States. See United States v. Ortega

Reyna, 148 F.3d 540, 544 (5th Cir. 1998). Accordingly, Lechuga’s conviction is AFFIRMED.




                                                -3-